Camphell, J.
Since the case was before the court upon a motion to dissolve, upon reflection he was convinced he had been in an error, and that he should therefore now, give his opinion, that the injunction should be dissolved.
Overton, J.
Upon security being given for the $8000 admitted to be due, the injunction may be dissolved but not otherwise. The defendants relied upon 4 Bac. 603. Tit. merchant and merchandize letter c. 1 Vez. 239.3 P. Wms. 24.2 Vernon 706.
Note.—The injunction was afterwards, dissolved, absente Overton, j. ut. audivi.